Citation Nr: 0813033	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  01-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
40 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a rating decision dated March 2001, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent disability rating effective as of the date of claim.  
In July 2001, the RO denied the veteran's claim for 
entitlement to a TDIU.  In August 2001, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial 40 percent disability rating effective as of the date 
of claim.  The veteran has expressed disagreement with the 
assigned disability ratings for the service-connected 
tinnitus and bilateral hearing loss, as well as of the denial 
of entitlement to a TDIU, and has perfected a substantive 
appeal.

This matter was previously before the Board in February 2003 
at which time the Board conducted additional development of 
the claim pursuant to its authority under 38 C.F.R. § 
19.9(a)(2).  Subsequently, the United States Court of Appeals 
for the Federal Circuit invalidated the portion of 38 C.F.R. 
§ 19.9(a)(2) allowing Board review of evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Board remanded the case to the RO in October 2003 and July 
2005 for additional development of the case.  The case is now 
returned to the Board for appellate review.

The issue of an initial disability rating greater than 40 
percent for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Additionally, as the issue of entitlement to a TDIU is 
inextricably intertwined with the other issues on appeal, the 
TDIU issue will be held in abeyance pending the completion of 
the REMAND.


FINDING OF FACT

The 10 percent disability rating currently in effect is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
disability rating higher than 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2002, 2006); Smith v. Nicholson, 19 
Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claim.



With regard to the issue of an initial disability rating in 
excess of 10 percent for tinnitus, the U. S. Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this instance, 
the facts are not in dispute.  Resolution of the appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Increased disability rating for tinnitus

The veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
disability rating assigned does not adequately reflect the 
severity thereof.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned. 38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In March 2001, the RO granted service connection for tinnitus 
and assigned a 10 percent disability rating under Diagnostic 
Code 6260.  The veteran disagreed later in March 2001.  The 
veteran asserted that the symptoms associated with his 
bilateral tinnitus were greater than reflected by the 
assigned 10 percent disability rating.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived in one ear or each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service-
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and Diagnostic 
Code 6260, which has been upheld by the Federal Circuit, 
there is no legal basis upon which to award an increased 
disability rating or a separate 10 percent disability rating 
whether or not tinnitus is perceived in one ear or each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 


ORDER

An initial disability rating in excess of 10 percent for 
service-connected tinnitus is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007). 

The veteran has asserted that his bilateral hearing loss was 
more severe than reflected by his current disability rating.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under VA regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2007).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2007).

The veteran has submitted numerous VA and private audiologic 
evaluation reports dated from February 1996 to March 2007 
which are in a graph format and have not been converted to an 
appropriate numerical form as required by the applicable 
regulations.  These include a private audiological record 
from E. E. Walker, M.D., dated in February 1996; two private 
audiological records from F. A. Long, M.D., dated in July 
1998 and October 2000; and VA audiological records dated in 
June 2000, November 2002, September 2003, May 2005, April 
2006, and March 2007.  This evidence requires translation, to 
the extent possible, by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation.).  

Additionally, in during the most recent VA audiological 
examination report dated in August 2007, it was indicated 
that speech audiometry could not be measured by a controlled 
speech discrimination test using the Maryland CNC word list 
as required by 38 C.F.R. § 4.85 (a) (2007), because the 
veteran was perceived to have exaggerated his responses.  As 
this matter is being remanded as set forth above, the 


Board is of the opinion that a contemporaneous and thorough 
VA audiological examination is warranted to fully and fairly 
adjudicate his claim.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

As noted above, as the issue of entitlement to a TDIU is 
inextricably intertwined with the other issues on appeal, the 
TDIU issue will be held in abeyance pending the completion of 
the REMAND.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange to have the 
private audiological record from E. E. 
Walker, M.D., dated in February 1996; two 
private audiological records from F. A. 
Long, M.D., dated in July 1998 and October 
2000; and VA audiological records dated in 
June 2000, November 2002, September 2003, 
May 2005, April 2006, and March 2007 
translated to numeric form by a VA 
audiologist to the extent possible.

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiometric examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The evaluation 
should be in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 
1,000, 2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the 
Maryland CNC Test.  All findings should be 
recorded in detail.  The veteran's claims 
folder must be provided to the examiner 
for review prior to the examination.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.


3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims for an increase 
disability rating for bilateral hearing 
loss and for a TDIU.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 






							[Continued on next page] 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


